Case 3:13-cr-00226-RNC Document 539-2 Filed 02/24/21 Page 1 of 5




             EXHIBIT
               ONE
   Charles Doyle CRS Report to Congress
        Case 3:13-cr-00226-RNC Document 539-2 Filed 02/24/21 Page 2 of 5




        ,. • Congressional
.,:;;;;i=~i;~ Rese~rch
~             ~SerVJce-------------------

  Mail and Wire Fraud: An Abridged Overview
  of Federal Criminal Law

 Charles Doyle
 Senior Specialist in American Public Law

 July 21, 2011




                                                   Congressional Research Service
                                                                           7-5700   I
                                                                    www.crs.gov     IiI
                                                                        R41931
  CRS Report for C o n g r e s s - - - - - - - - - - - - - - - - - - -
  Preparedfor Members and Committees of Congress
  Case 3:13-cr-00226-RNC Document 539-2 Filed 02/24/21 Page 3 of 5




                                   Mail and Wire Fraud: An Abridged Overview ofFederal Criminal Law




Introduction
The federal mail and wire fraud statutes outlaw schemes to defraud that involve the use of mail or
wire communications. Both condemn fraudulent conduct that may also come within the reach of
other federal criminal statutes. Both may serve as racketeering and money laundering predicate
offenses. Both are punishable by imprisonment for not more than 20 years; for not more than 30
years, if the victim is a financial institution or the offense is committed in the context of major
disaster or emergency. Both entit1e their victims to restitution. Both may result in the forfeiture of
property.


Elements
The mail and wire fraud statutes are essentially the same, except for the medium associated with
the offense - the mail in the case of mail fraud and wire communication in the case of wire fraud.
As a consequence, the interpretation of one is ordinarily considered to apply to the other. In
construction of the terms within the two, the courts will frequently abbreviate or adjust their
statement of the elements of a violation to focus on the questions at issue before them. As
treatment of the individual elements makes clear, however, there seems little dispute that
conviction requires the government to prove:

    1. the use of either mail or wire communications in the foreseeable furtherance
    2.   of a scheme to defraud
    3.   involving a material deception
    4. with the intent to deprive another of
    5.   either property or honest services.

Use of Mail or Wire Communications: The wire fraud statute applies to anyone who transmits
or causes to be transmitted by wire, radio, or television communication in interstate or foreign
commerce any writings for the purpose executing a scheme or artifice. The mail fraud statute is
similarly worded and applies to anyone who for the pul'()ose of executing a scheme or artifice
causes use of the mails.

The statutes require that a mailing or wire communication be in furtherance of a scheme to
defraud. It need not be an essential element of the scheme, as long as it is incident to an essential
element of the scheme. A qualifying mailing or communication, standing alone, may be routine,
innocent or even self-defeating, because the relevant question at all times is whether the mailing
is part of the execution of the scheme as conceived by the perpetrator at the time, regardless of
whether the mailing later, through hindsight, may prove to have been counterproductive. The
element may also be satisfied by mailings or communications designed to lull the victim into a
false sense of security, postpone inquiries or complaints, or make the transaction less suspect.

A defendant need not personally have mailed or wired a communication; it is enough that he
caused a mailing or transmission of a wire communication in the sense that the mailing or
transmission was the reasonable foreseeable consequence of his intended scheme.




Co1tgressio1tal Research Service                                                                        1
   Case 3:13-cr-00226-RNC Document 539-2 Filed 02/24/21 Page 4 of 5




                                    Mail and Wire Fraud: An Abridged Overview of Federal Criminal Law



 Scheme to Defraud: The mail and wire fraud statutes both prohibit, in pertinent part, any scheme
 or artifice to defraud, or to obtain money or property by means of false or fraudulent pretenses,
 representations, or promises, or deprive another of the right to honest services by such means.
 From the beginning, Congress intended to reach a wide range of schemes to defraud, and has
 expanded the concept whenever doubts arose. It added the second prong- obtaining money or
 property by false pretenses, representations, or promises - after defendants had suggested that the
 term "scheme to defraud" covered false pretenses concerning present conditions but not
 representations or promises of future conditions. More recently, it added Section 1346 to make it
 clear the term "scheme to defraud" encompassed schemes to defraud another of the right to
 honest services. Even before that adornment, the words were understood to refer to wronging one
 in his property rights by dishonest methods or schemes, and usually signify the deprivation of
 something of value by trick, deceit, chicane or overreaching.

  The statutes condemn schemes to defraud-both the successful and the unsuccessful.
  Nevertheless, there may be some question whether the statutes reach those schemes designed to
  deceive the gullible though they could not ensnare the reasonably prudent. It is not uncommon for
, the courts to declare that to demonstrate a scheme to defraud the government needs to show that
  the defendant's communications were reasonably calculated to deceive persons of ordinary
  prudence and comprehension. One court considered these statements no more than an
  identification of a point at which the government has satisfied its burden in a particular case,
  without addressing whether a lesser quantum of evidence might suffice in other cases, In any
  event, the question may be more clearly present in the context of the defendant's intent and the
  materiality of deception, matters discussed below.

 Materiality: Neither the mail nor the wire fraud statute include a reference to materiality. Yet
 materiality is an element of each offense, because at the time of the statutes' enactment, the word
 "defraud" was understood to require a misrepresentation or concealment of a material fact. A
 statement is material for mail or wire fraud purposes only if it has the natural tendency to
 influence or be capable of influencing the person to whom it was addressed.

 Intent: Under both statutes, intent to defraud requires a willful act by the defendant with the
 intent to deceive or cheat, usually, but not necessarily, for the purpose of getting financial gain fur
 one's self or causing financial loss to another. A defendant has a complete defense ifhe believes
 the deceptive statements or promises to be true or otherwise acts in good faith. A defendant has no
 such defense, however, ifhe blinds himself to the truth. Nor is it a defense if he intends to deceive
 but feels his victim will ultimately profit or be unbanned.

Money, Property, or Honest Services: The mail and wire fraud statutes speak of schemes to
defraud or to obtain money or property. They clearly protect against deprivations of tangible
property. Their protection of intangibles has not always been as clear. They do protect intangible
property rights, although they do not apply to certain intangible rights in property that have no
value in the hands of the victim of a scheme.

 Some time ago, the Supreme Court held in McNally v. United States that the protection does not
 extend to "the intangible right of the citizenry to good government." Soon after McNally,
 Congress enlarged the mail and wire fraud statute coverage to include the intangible right to
 honest services, by defining the term "scheme or artifice to defraud" to include[s] a scheme or
 artifice to deprive another of the intangible right to honest services. Lest the expanded definition
 be found unconstitutionally vague, the Court in SkHling v, United States limited its application to
 cases of bribery or kickbacks.



 Congressional Research Service                                                                         2
       Case 3:13-cr-00226-RNC Document 539-2 Filed 02/24/21 Page 5 of 5




                                      CERTIFICATION

      I hereby certify that on this 22nd day of February, 2021 a copy of the foregoing was served
by FedEx to the Clerk of the Court. Notice of this filing was also sent by USPS First Class to
AUSA Neeraj Patel.


                                               By: Isl Daniel E. Carpenter
                                                   Daniel E. Carpenter
                                                   Petitioner, pro se




                                               54
